Citation Nr: 0103764	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pneumonia.

2.  Entitlement to service connection for cognitive 
dysfunction and memory loss due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disorder of 
multiple joints and muscles due to an undiagnosed illness.

5.  Entitlement to service connection for hyperreflexia of 
the toes due to an undiagnosed illness.

6.  Entitlement to service connection for irritable bowel 
syndrome with food and chemical intolerance due to an 
undiagnosed illness.

7.  Entitlement to service connection for photosensitivity 
due to an undiagnosed illness.

8.  Entitlement to service connection for anoxal neuropathy 
due to an undiagnosed illness.

9.  Entitlement to service connection for Vitamin B-12 
deficiency due to an undiagnosed illness.

10.  Entitlement to service connection for stress 
incontinence due to an undiagnosed illness.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

12.  Entitlement to service connection for a sinus disorder 
with headaches.

13.  Entitlement to service connection for an ovarian cyst.

14.  Entitlement to service connection for shin splits.

15.  Entitlement to service connection for residuals of a 
right ankle fracture.

16.  Entitlement to service connection for a low back 
disorder.

17.  Entitlement to service connection for compression 
fracture of T-12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The appellant had active military duty from November 1990 to 
May 1991, including almost three months in Southwest Asia in 
support of Desert Shield/Desert Storm.  The appellant has 
also been a member of the Army Reserve, but no period of 
active duty for training or inactive duty training has been 
verified for the record.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal of a March 1999 rating 
decision issued by the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The Board notes that the appellant's claim of entitlement to 
service connection for pneumonia was originally denied in a 
rating decision issued by the Wichita, Kansas RO in July 
1991.  The appellant was notified of the denial that same 
month and did not appeal.  That rating action therefore 
became final.


REMAND

The Board initially notes that not all of the appellant's 
service medical records are currently associated with the 
claims file.  The service medical records from the 
appellant's Desert Storm service appear to be incomplete, in 
that not all of the records from her 1991 hospitalizations 
and treatment have been associated with the claims file.  
Furthermore, the Army Reserve records are also incomplete.  
Those currently associated with the claims file appear to be 
limited to her 1989 enlistment, as well as some treatment 
rendered in 1998.  The appellant's service in the Reserves 
has not been classified or verified.  The Board notes that, 
in a November 1998 letter from the U.S. Army Director of 
Personnel Actions and Services to the RO, it was stated that 
their records indicated that the appellant was currently 
assigned to an Army Reserve Unit; it is unknown whether she 
is still a member of the Reserve.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Lastly, a hearing on appeal must be granted when, as in this 
case, an appellant expresses a desire for a hearing.  
38 C.F.R. § 20.700(a).  When the appellant filed her VA Form 
9 (Appeal to the Board) in July 1999, she indicated that she 
did want to personally appear at a hearing before a Member of 
the Board, at the RO.  The RO then transferred the case to 
the Board without scheduling the appellant for a Travel Board 
hearing. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should schedule the appellant 
for a Travel Board hearing in accordance 
with applicable procedures pursuant to 
38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After the hearing is conducted, or if the hearing request is 
canceled in writing prior to the hearing being conducted, the 
case should be returned to the Board in accordance with the 
applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

